Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 5/10/21 is acknowledged. Applicant elected Group I, claims 7-9 and 17-33 with traverse. 
 	In overcoming the restriction requirement, applicant argues that rejoining the inventions of Groups I-III does not impose an undue burden of examination on the examiner as all said methods utilize the same genetically engineered microorganism.
 	This argument was fully considered and in response, the examiner hereby changes the restriction requirement to species election requirement and from now on refers to Groups I-XI as species I-IX.
Currently species II-XI remain withdrawn.
					DETAILED ACTION
Claims 7-9 and 17-33 (directed to species I only) are under examination on the merits. Claims 7-9 are merely examined to the extent that they read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
 Also “an enzyme product” is a species of “an expressed protein product” and genus and species cannot be utilized in alternative language in the same claim. 
Claims 7-9 and 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “organism” is misleading in claim 1 (and its dependent claims 8-9 and 17-33). Applicant is advised to substitute said term with what this application has support for and that is “microorganism”. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 7-9, 17-18, 21-25, 27-33 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Metcalf et al., “Metcalf”(US2004/0091895, filed 5/2007). Metcalf teaches about a method of producing lactic acid ( wherein said acid can inherently be sequestered by said microorganism) from an antibiotic-free hypophosphite or methylphosphonate  substrate (inherently being at concentrations which make up at least 10% of total substrate concentration) by fermenting a genetically engineered microorganism (which can be  a variety Pseudomonas or E. coli, see paragraph [0133]) comprising a Pseudomonas stutzeri phosphate dehydrogenase ptxD gene (encoding a product having 100.0% identity to SEQ ID NO:11 of this invention) in sucrose containing media  (see paragraph [0133], around pH 7, which is near the optimal pH of said dehydrogenase activity (see figure 7 description).
 In paragraph [0157], Metcalf reports utilizing a 30L fermenter (which is industrial size) and reaction temperatures of 30 degrees centigrade, anticipating claims 7-9, 17, 21-25, 27-33).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656